UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1140


BARBARA COSTON, a/k/a Barbara Kish, a/k/a Barbara Ayim,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 27, 2011               Decided:   November 3, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.        Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Michael C.
Heyse,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barbara   Coston,    a    native   and    citizen   of    Ghana,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reissue its decision of

April 29, 2010, which upheld the immigration judge’s denial of

Coston’s application for adjustment of status.           We have reviewed

the record and the Board’s order and find that the Board did not

abuse its discretion in denying the motion.             See Ping Chen v.

U.S. Att’y Gen., 502 F.3d 73, 75 (2d Cir. 2007) (finding that a

motion to reissue is treated as a motion to reopen and reviewed

for abuse of discretion).       Accordingly, we deny the petition for

review for the reasons stated by the Board.            See In re: Coston

(B.I.A. Jan. 20, 2011).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and   argument   would   not    aid   the

decisional process.

                                                          PETITION DENIED




                                      2